In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00153-CV

CHARTER COMMUNICATIONS, INC.,                 §   On Appeal from
Appellant
                                              §   County Court at Law No. 2

V.                                            §   of Denton County (CV-2015-01451)

                                              §   December 19, 2019
DAN ALAN LEWIS, Appellee
                                                  Opinion by Justice Wallach

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and we render a judgment that Appellee Dan Alan Lewis take

nothing on his claim.

      It is further ordered that Appellee Dan Alan Lewis shall pay all of the costs of

this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By __/s/ Mike Wallach__________________
   Justice Mike Wallach